DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 depends from canceled claim 11 where it appears applicant intended dependency from claim 10.  Appropriate correction is required. For examination purposes, the claim will be considered to depend from claim 10.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the liquid outlet” in lines 3-4 and 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, line 2 of claim 10 will be considered to recite “…an inlet and [[an]]a liquid outlet….”

Claim 16 recites the limitation "the liquid outlet” in lines 3-4, 4 and 6.  There is insufficient antecedent basis for this limitation in the claim. Line 2 of claim 16 will be considered to recite “…an inlet and [[an]]a liquid outlet….”
Claims 12-14 and 17 are rejected as depending from a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12-13, 16 and 17 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tryber et al. (US 2016/0060887).
  	Per claim 10,  Tryber et al. teach an autonomous swimming pool cleaner comprising:
  	a. a body (90) having an exterior surface and defining an inlet (41) and an outlet (42); and
  	b. means (32), at or proximate the outlet (Fig. 2), for receiving a flow of liquid exiting the liquid outlet orienting the flow of liquid exiting the liquid outlet alternatively in a first  direction or a second direction ([0067] Pool cleaning robot 10 is also illustrated as including rudder 32 and diving planes such as right diving plane 31 and left diving plane 33. Each one of the rudder 32 and diving planes 31 and 33 may be rotated about an axis in order to steer the pool cleaning robot 10.), wherein the means for orienting a flow of liquid is located external to the body (Fig. 2). 
  	Per claim 12,  further comprising means (21-24) for driving (21-24) and guiding (31, 33) the body on a submerged surface of a swimming pool, such means defining a guide plane (Fig. 1).
  	Per claim 13, in which the first direction is inclined with respect to the guide plane and the second direction is substantially perpendicular to the guide plane ([0067] Pool cleaning robot 10 is also illustrated as including rudder 32 and diving planes such as right diving plane 31 and left diving plane 33. Each one of the rudder 32 and diving planes 31 and 33 may be rotated about an axis in order to steer the pool cleaning robot 10.).
  	Per claim 16, Tryber et al. teach an autonomous swimming pool cleaner comprising:
  	a. a body having an exterior surface and defining an inlet (41) and [[an]]a liquid outlet (42): and
  	b. means (32), at or proximate the outlet (Fig. 2), for receiving a flow of liquid exiting the liquid outlet and orienting the flow of quid exiting the liquid outlet alternatively in a first direction or a second direction ([0067] Pool cleaning robot 10 is also illustrated as including rudder 32 and diving planes such as right diving plane 31 and left diving plane 33. Each one of the rudder 32 and diving planes 31 and 33 may be rotated about an axis in order to steer the pool cleaning robot 10.), wherein the means for orienting a flow of liquid comprise a blade arranged in the flow of liquid exiting the liquid outlet ([0067] Pool cleaning robot 10 is also illustrated as including rudder 32 and diving planes such as right diving plane 31 and left diving plane 33. Each one of the rudder 32 and diving planes 31 and 33 may be rotated about an axis in order to steer the pool cleaning robot 10.).
  	Per claim 17,  wherein an orientation of the blade relative to the body is adjustable ([0067] Pool cleaning robot 10 is also illustrated as including rudder 32 and diving planes such as right diving plane 31 and left diving plane 33. Each one of the rudder 32 and diving planes 31 and 33 may be rotated about an axis in order to steer the pool cleaning robot 10.).
Allowable Subject Matter
Claims 1-9 and 15 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-9 and 15 are allowed for the reasons provided by applicant in the Remarks filed on April 19, 2022.
Per claim 14, while claim 13 is not patentable for the reasons provided above, in the examiner’s opinion, the prior art fails to teach or render obvious the cleaner further comprising elements having the recited positioning and operation.


Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 12-13, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
05/24/22